Title: To James Madison from John Murray Forbes, 30 November 1808
From: Forbes, John Murray
To: Madison, James



Hamburg 30th. Novr. 1808.

The foregoing is a Copy of what I had the honor to address Your Excellency by the Ship Washington, Captn. Case, which Ship after experiencing every possible Difficulty at length put to Sea on the 17th. Inst.  On my return here from Gluckstadt, I found that the Agent of the Ship Juniata at Paris, by his unremitting Perseverance, seconded by the solicitation of General Armstrong had obtained permission for that Ship to sail.  It occurred also that this Ship laid in a Danish Port (Altona) and the permission of the King of Denmark was necessary, but as His Majesty was at Kiel, I addressed a Memorial direct to him and obtained an immediate and favorable reply.  I feel it my duty to acknowlege my great obligations to Mr. Rist, His Danish Majesty’s Chargé d’Affaires here, who has, on all occasions in which I have been called upon to address The King & Tribunals of His Country, assisted me in the most friendly manner.  He has been at most of the Courts in Europe and last in England, where he was well known to Mr. Monroe.  He is a man of merit and very friendly to the U. S.  Encouraged by the recent manifestation of the Emperor’s good will towards us in permitting two of our Ships to leave this, I have, at the intimation of the French Minister here, addressed him a note demanding the raising of the existing Embargo here in favor of the few remaining Ships.  The Minister assured me that he had forwarded my note with Such pressing Solicitation in Support of it, as he did not doubt would obtain the measure demanded.  His Highness The Prince of Ponte Corvo, has also addressed The Emperor Directly in Support of my demand and I indulge Considerable hope of Success.  Should I obtain Permission for the other Ships, I shall certainly embark in one of them in the Spring and have the honor to Present my respects to Your Excellency in Person.  I have also written General Armstrong at Paris, requesting his Cooperation in the demand I have made.  It is said that there are several of our Ships detained in the Weser by a Similar embargo, but I am not even informed of their names or any Circumstances of their Situation.  I have the honor to be, With great Respect, Your Excellency’s Obedt. Servant

J: M: Forbes

